 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Salvatore Andretti,                             No. CV-19-00117-TUC-RCC
10                 Petitioner,                       ORDER
11   v.
12   B. Von Blanckensee,
13                 Respondent.
14
15          On October 17, 2019, Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation (“R&R”) in which she recommended the Court deny Plaintiff Slavatore
17   Andretti’s § 2241 Habeas Petition challenging the loss of his good-time credits. (Doc.
18   14.) The Magistrate Judge notified the parties they had fourteen (14) days from the date
19   of the R&R to file any objections. Id. No objections have been filed.
20          If neither party objects to a magistrate judge’s report and recommendation, the
21   District Court is not required to review the magistrate judge’s decision under any
22   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the
23   statute guiding review of a magistrate judge’s recommendation “does not preclude further
24   review by the district judge, sua sponte or at the request of a party, under a de novo or
25   any other standard.” Id. at 154.
26          The Court has reviewed and considered the original Petition (Doc. 1), Judge

27   Bowman’s screening order (Doc. 5), Respondent’s response (Doc. 11), and the R&R

28   (Doc. 14). The Court finds the R&R well–reasoned and agrees with Judge Bowman’s
 1   conclusions.
 2          Accordingly, IT IS ORDERED the R&R is ADOPTED (Doc. 14) and Plaintiff’s
 3   Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in Federal
 4   Custody (Doc. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court shall docket
 5   accordingly and close the case file in this matter.
 6          Dated this 14th day of November, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
